Case 5:20-cv-00819-DFM Document 21 Filed 03/19/21 Page 1 of 1 Page ID #:1857


                                                                           JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION



 ELIZABETH M.,                            Case No. ED CV 20-00819-DFM

          Plaintiff,                      JUDGMENT

                         v.

 ANDREW M. SAUL,
 Commissioner of Social Security,

          Defendant.



      In accordance with the Memorandum Opinion and Order filed herewith,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is affirmed and this matter is dismissed with prejudice.



 Date: March 19, 2021                       ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge
